DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Applicant’s amendment dated 12/01/2021 has been received and entered.  By the amendment, claims 1-5 and 8-14 are now pending in the application.  Claims 15-21 stand withdrawn from consideration.
This application is in condition for allowance except for the presence of claims 15-21 directed to non-elected claims without traverse.  Accordingly, claims 15-21 been cancelled.

 Claims 1-5 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display device comprising a combination of various elements as claimed more specifically a liquid crystal panel disposed below a cover glass and having a transparent portion, an upper polarization plate having a through hole corresponding to the transparent portion and disposed between the cover glass and the liquid crystal panel, an optical clear resin (OCR) layer filled in the through hole of the upper polarization plate, the OCR layer overlapping the transparent portion of the liquid crystal panel without overlapping a non-transparent portion of the liquid crystal panel, a backlight light unit providing light to the liquid crystal panel and having a first camera hole, and a lower polarization plate having a second camera hole and disposed between the liquid crystal panel and the backlight light unit, wherein the first camera hole and the second camera hole corresponds to the transparent portion of the liquid crystal panel and the through hole of the upper polarization plate, and wherein a diameter of the through hole of the upper polarization plate, which the OCR layer is filled in, is larger than a diameter of the first camera hole of the backlight light unit, and a diameter of the second camera hole of the lower polarization 2 29273/43593/FW/12404732.1plate is larger than the diameter of the first camera hole of the backlight light unit, and the diameter of the through hole of the upper polarization plate is the same as the diameter of the second camera hole of the lower polarization plate as set forth in claims 1 and 11.
Claims 2-5, 8-10 and 12-14 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871